UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6155


ANTHONY QUENTIN KELLY,

                    Plaintiff - Appellant,

             v.

LESLIE A. SIMPSON, Case Management Specialist; STATE OF MARYLAND,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:16-cv-04067-RDB)


Submitted: June 15, 2017                                          Decided: July 10, 2017


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Quentin Kelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Anthony Quentin Kelly appeals the district court’s order dismissing his civil

complaint under 28 U.S.C. § 1915(e)(2)(B) (2012) without prejudice. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Kelly v. Simpson, No. 1:16-cv-04067-RDB (D. Md. Jan. 13 & 26,

2017).     We deny Kelly’s motion for emergency reversal.        We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2